350 S.W.3d 853 (2011)
Tameka BLANTON, Employee/Appellant,
v.
DEPARTMENT OF SOCIAL SERVICES, Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 95889.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
*854 Jaclyn M. Zimmerman, St. Louis, MO, For Employee/Appellant.
Jeremiah J. Morgan, Jefferson City, MO, For Employer/Respondent.
Robert A. Bedell, Jefferson City, MO, For Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Tameka Blanton (Employee) appeals from a decision of the Labor and Industrial Relations Commission (Commission) denying her unemployment benefits based on its finding that Employee voluntarily left her work without good cause attributable to her work or the employer. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission's decision is supported by competent and substantial evidence. Section 288.210 RSMo 2006. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).